 


113 HRES 641 EH: Providing for consideration of the bill (H.R. 4899) to lower gasoline prices for the American family by increasing domestic onshore and offshore energy exploration and production, to streamline and improve onshore and offshore energy permitting and administration, and for other purposes; providing for consideration of the bill (H.R. 4923) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2015, and for other purposes; and for other purposes.
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 641 
In the House of Representatives, U. S.,

June 25, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4899) to lower gasoline prices for the American family by increasing domestic onshore and offshore energy exploration and production, to streamline and improve onshore and offshore energy permitting and administration, and for other purposes; providing for consideration of the bill (H.R. 4923) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2015, and for other purposes; and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4899) to lower gasoline prices for the American family by increasing domestic onshore and offshore energy exploration and production, to streamline and improve onshore and offshore energy permitting and administration, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–50. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.(a) At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4923) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2015, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. 
(b)During consideration of the bill for amendment— 
(1)each amendment, other than amendments provided for in paragraph (2), shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent and shall not be subject to amendment except as provided in paragraph (2); 
(2)no pro forma amendment shall be in order except that the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 10 pro forma amendments each at any point for the purpose of debate; and 
(3)the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. 
(c)When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.On any legislative day during the period from June 27, 2014, through July 7, 2014— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I. 
5.It shall be in order without intervention of any point of order to consider concurrent resolutions providing for adjournment during the month of July. 
6.The Committee on Appropriations may, at any time before 5 p.m. on Thursday, July 3, 2014, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2015. 
 
Karen L. Haas,Clerk.
